Citation Nr: 0201642	
Decision Date: 02/19/02    Archive Date: 02/25/02

DOCKET NO.  99-22 742	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an effective date earlier than June 2, 1992 
for the assignment of a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU). 



ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel







INTRODUCTION

The veteran had active service from October 1968 to October 
1970 and from July 1971 to December 1974.

This appeal arises from an August 1999 rating decision of the 
Detroit, Michigan Regional Office (RO).  Thereafter, the 
Board issued a decision denying the issue on appeal in 
January 2001.

The Board's decision was appealed to the United States Court 
of Appeals for Veterans Claims (the Court).  The case is 
again before the Board pursuant to a July 2001 order of the 
Court wherein the January 2001 Board decision was vacated.  
The case was remanded to the Board for readjudiction in 
accordance with the motion for remand.  In August 2001, the 
veteran submitted a second motion for reconsideration of the 
Board's January 2001 decision which was denied by letter in 
October 2001.  


FINDINGS OF FACT

1.  An initial claim for TDIU benefits was received along 
with medical evidence in support thereof in October 1988.  

2.  By rating decision in May 1989, entitlement to TDIU 
benefits was denied.

3.  The appellant perfected a timely appeal therefrom and the 
issue of entitlement to TDIU benefits was denied by decision 
of the Board issued on July 2, 1990.

4.  A formal application for entitlement to TDIU benefits was 
received by the RO on June 2, 1992.

5.  By rating action in August 1997, the RO assigned TDIU 
benefits effective from the date of the formal claim on June 
2, 1992.

6.  The earliest effective date for the assignment of TDIU 
benefits is June 2, 1992, the date of receipt of the formal 
claim for TDIU benefits.


CONCLUSION OF LAW

The criteria for the assignment of an effective date for the 
award of TDIU benefits earlier than June 2, 1992 have not 
been met.  38 U.S.C.A. §  5110 (West 1991); 38 C.F.R. §§  
3.155, 3.341, 3.400, 4.16, 20.1100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The Department of 
Veterans Affairs (VA) has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Total disability meriting a 100% schedular rating exists 
"when there is present any impairment of mind or body which 
is sufficient to render it impossible for the average person 
to follow a substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15 (2001).  Where the schedular disability 
rating is less than 100%, a TDIU rating may nonetheless be 
assigned if a veteran is rendered unemployable as a result of 
service-connected disabilities, provided that certain 
regulatory requirements are satisfied.  See 38 C.F.R. §§ 
3.341(a), 4.16(a) (2001).  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

With regard to 38 C.F.R. § 4.16(a), substantially gainful 
employment suggests 'a living wage'."  Beaty v. Brown, 6 Vet. 
App. 532, 538 (1994) (quoting Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991)).  A veteran who is unable to secure and 
follow a substantial occupation by reason of a service- 
connected disability shall be rated totally disabled.  See 38 
C.F.R. § 4.16(b).

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date.  38 C.F.R. 
§ 3.400(o)(2).  The term "application" is not defined in 
the statute.  In the regulations, "claim" and 
"application" are considered equivalent and are defined 
broadly to include "a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  38 
C.F.R. § 3.1(p).  Under 38 C.F.R. § 3.155(a), the submission 
of certain medical records may constitute an "informal 
claim" for an increase in disability compensation.  If a 
"formal claim" has not been received by VA upon its receipt 
of an informal claim, VA must forward an application to the 
claimant; the claimant must return the formal claim to VA 
within one year to make the date of receipt of the informal 
claim an appropriate effective date for the claim.  The 
applicable statutory and regulatory provisions, fairly 
construed, require that VA look to all communications in the 
file that may be interpreted as applications or claims - 
formal and informal - for increased benefits and, then, to 
all other evidence of record to determine the "earliest date 
as of which", within the year prior to the claim, the 
increase in disability was ascertainable.  38 U.S.C.A. 
§ 5110(b)(2); see 38 C.F.R. §§ 3.400(o)(2), 3.155(a); Quarles 
v. Derwinski, 2 Vet. App. 858 (1992).  

38 C.F.R. § 3.157(b) provides that the date of an outpatient 
or hospital examination or admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
an informal claim for increased benefits, or an informal 
claim to reopen, with respect to disabilities for which 
service connection has been granted.  This section does not 
require the veteran to identify the report as a claim or to 
identify the benefits sought.  

All decisions of the Board will be stamped with the date of 
the mailing on the face of the decision.  Unless the Chairman 
of the Board orders reconsideration (denied in this case by 
order in September 2001), and with the exception of matter 
listed in paragraph (b) of this section (not for application 
in this case), all Board decisions are final on the date 
stamped on the face of the decision.  38 C.F.R. § 20.1100.  

In the case at bar, the RO has established June 2, 1992 as 
the effective date for the award of TDIU benefits.  On this 
date, the veteran's request for consideration of a claim for 
TDIU benefits was received.  The question then becomes 
whether any of the VA medical records, prior to June 2, 1992, 
but after the July 2, 1990 Board decision, evidenced the 
veteran's unemployability. 

On VA psychiatric examination in May 1991, it was noted that 
the veteran was separated.  He had last worked as a counselor 
with the VA.  He suffered from recurrent thoughts and dreams.  
He preferred to avoid people.  He had been treated on and off 
for PTSD with medications.  On examination, the veteran was 
casually dressed, and fairly clean and neat in his general 
appearance.  Speech was logical and goal directed.  He showed 
moderate levels of depression and overt anxiety.  He was well 
oriented in all spheres.  The diagnosis was post-traumatic 
stress disorder.  A Global Assessment of Functioning (GAF) 
score of 70 was assigned representing the fact that the 
veteran had some difficulty in his psychosocial functioning.  

An October 1991 VA mental health clinic notation indicates 
that the veteran was doing reasonably well.  

Received on June 2, 1992 was a statement from the veteran in 
which he indicated that his disabilities had grown worse and 
that he was unable to secure gainful employment due to his 
medical condition.  

By rating decision in August 1997, entitlement to TDIU 
benefits was awarded effective from the date of the receipt 
of the veteran's claim on June 2, 1992.  The Board must also 
consider the earliest date as of which, within the year prior 
to the June 2, 1992 claim, that the evidence showed that the 
veteran was unemployable.  Between the time of the prior 
final Board decision in July 1990 and the June 2, 1992 formal 
claim for TDIU benefits, the claims folder is devoid of any 
record which could be construed as a formal or informal claim 
for TDIU benefits.  Moreover, the medical evidence does not 
support a claim for unemployability.  In fact, on VA 
psychiatric examination in May 1991, a GAF score of 70 was 
assigned.  This score represents an individual who has some 
mild symptoms (e.g. depressed mood and mild insomnia) or some 
difficulty in social, occupational or school functioning, but 
generally functioning pretty well.  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  This 
examination result was corroborated by an October 1991 VA 
mental health clinic notation wherein it was reported that 
the veteran was doing reasonably well.  The medical records 
do not suggest that the veteran's service connected 
disabilities precluded substantially gainful employment 
before June 2, 1992; thus, the Board finds no evidentiary 
basis for entitlement to TDIU benefits prior to June 2, 1992.  
Accordingly, the preponderance of the evidence is against the 
assignment of an earlier effective date as the date of the 
receipt of claim controls in this case under the applicable 
provisions of 3.400. 

In reaching this decision, the Board notes that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  

The VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (to be codified as amended at 38 
U.S.C. § 5102 and 5103 (West 1991 & Supp. 2001); 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).  The veteran was notified in writing of his 
right to appeal as part of the July 1990 Board decision.  The 
October 1999 statement of the case provided the veteran with 
the laws and regulations governing an earlier effective date 
claim.  The Board concludes that the written materials sent 
to the veteran informed him of the manner of evidence 
required to prevail in his claim, and that the VA's 
notification requirements have been met.  

The VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-2098 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102 and 5103 (West 1991 & Supp. 2001)).  The RO 
has obtained all medical records identified by the veteran 
relative to the effective date claim and associated them with 
the claims folder.  The Board must therefore conclude that 
the duty to assist has been completed.  

Therefore, the Board finds that a remand would serve no 
useful purpose for this issue.  See Soyini v. Derwinski 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its duties to inform and assist the veteran in 
this case.  Further development and further expending of the 
VA's resources is not warranted.  Any "error" to the 
veteran resulting from this decision does not affect the 
merits of his claim or substantive rights, for the reasons 
discussed above, and is therefore, harmless.  See 38 C.F.R. § 
20.1102.  

The VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do no provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  


ORDER

Entitlement to an effective date earlier than June 2, 1992 
for the assignment of a total disability rating based on 
individual unemployability due to service connected 
disabilities is denied.


		
	JOHN L. PRICHARD
	Acting Member, Board of Veterans' Appeals



 

